DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 2, 8, 13, 19, 25 – 27, 31 – 41 by the amendment submitted by the applicant(s) filed on February 16, 2022.  Claims 1 – 2, 8, 13, 19 – 20, 25 – 27 and 31 – 41 are pending in this application.
The amendment filed on February 16, 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because, applicant filed on March 27, 2020 a Response to restriction requirement, applicant had elected Species I and II, drawn to Figures 5A – 5D.  The amendment currently pending filed on February 16, 2022 there do not appear to be claims that are still directed to the elected species (Species I and II, drawn to Figures 5A – 5D), for example;  “a central current blocking implant, having an implant width less than a width of an active region of the degraded emitter, positioned substantially centrally with respect to a current confinement aperture of the degraded emitter” (this limitation read on Figures 5G and 5H, paragraph [0056] of the Applicant disclosure), “an etched surface extending around dielectric via openings of the degraded emitter and to a depth approximately at a top surface of a top mirror of the degraded emitter” (this limitation read on Figures 5O and 5P, paragraph [0064] of the Applicant disclosure),  “a metal layer having a reduced metal contact area relative to other metal contact areas of other metal layer of emitters in the first set of emitters” (this limitation read on Figures 5S and 5T, paragraph [0070] of the Applicant disclosure), or “a reduced via, etched through a dielectric passivation/mirror layer of the degraded emitter to expose the metal layer, the reduced via having a reduced size relative to other vias of the emitters in the first set of emitters” (this limitation read on Figures 5U and 5V, paragraphs [0072 – 0073] of the Applicant disclosure), therefore, the current pending claims drawn to a non-elected species. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828